     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7
            Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13                                         FRESNO DIVISION

14   BRIANA ROSS,                     )            Case No. 1:19-cv-00619-BAM
                                      )
15
                         Plaintiff,   )            STIPULATION FOR EXTENSION OF
16   v.                               )            TIME AND ORDER
                                      )
17   ANDREW SAUL,                     )
     Commissioner of Social Security, )
18
                                      )
19                                    )
                         Defendant.   )
20   ______________________________)
21          The parties hereby stipulate by counsel, with the Court’s approval as indicated by
22   issuance of the attached Order, that Defendant shall have a first extension of time of 35 days to
23   respond to Plaintiff’s Opening Brief from March 4, 2020, up to and including April 8, 2020.
24   This is Defendant’s first request for an extension of time to respond to Plaintiff’s motion.
25   Defendant requests this extension due to an extremely heavy workload, including a recent influx
26   of matters that have been reassigned from staff departing Defendant’s office. The parties further
27   stipulate that the Court’s Scheduling Order shall be modified accordingly.
28

                               1 – Stipulation and Order Extending Def’s Time
                                                   Respectfully submitted,
 1

 2
     Dated: March 4, 2020                          /s/ Cyrus Safa *
 3                                                 Cyrus Safa
                                                   (* authorized by email)
 4
                                                   Attorney for Plaintiff
 5

 6   Dated: March 4, 2020                          McGREGOR W. SCOTT
 7
                                                   United States Attorney

 8                                         By:     /s/ Michael K. Marriott
                                                   MICHAEL K. MARRIOTT
 9                                                 Special Assistant U.S. Attorney
10
                                                   Attorneys for Defendant

11

12
                                                  ORDER
13
            Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for an
14
     extension of time to respond to Plaintiff’s Opening Brief is GRANTED. Defendant’s response
15

16
     to Plaintiff’s Opening Brief shall be filed on or before April 8, 2020. All other deadlines in the
     Court’s Scheduling Order shall be extended accordingly.
17

18
     IT IS SO ORDERED.
19

20      Dated:     March 9, 2020                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                              2 – Stipulation and Order Extending Def’s Time
